DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-11, received 8/4/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo, U.S. Patent Application Publication Number 2015/0195459 A1 (hereafter Yeo).
Regarding claim 1, Yeo discloses a lens module, comprising:
a fixing frame (see at least figure 1, element 400);

an elastic suspending assembly connected between the fixing frame and the lens assembly to suspend the lens assembly within the fixing frame (see at least figure 1, element 300, as well as paragraph [0034]);
at least one first magnet arranged on the lens assembly (see at least figure 1, at least one of element 710, 730, 750, 770, as well as paragraph [0075]);
at least one focusing coil arranged on the fixing frame and configured to cooperate with the at least one first magnet to drive the lens assembly to move along a first direction in which an optical axis extends (see at least figure 1, element 900, as well as paragraphs [0138]-[0140]);
at least one second magnet arranged on the lens assembly (see at least figure 1, at least one of element 710, 730, 750, 770, as well as paragraph [0075]); and
at least one anti-shake coil arranged on the fixing frame and configured to cooperate with the at least one second magnet to drive the lens assembly to move along a second direction perpendicular to the optical axis to compensate for shaking of the lens assembly in a direction perpendicular to the optical axis (see at least figure 1, at least one of element 720, 740, 760, 780, as well as paragraphs [0064]-[0066], [0069]-[0070], [0072]-[0073], [0080]-[0084], [0145]-[0146], [0152]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., U.S. Patent Application Publication Number 2018/0332199 A1 (hereafter Hu) in view of Yeo, U.S. Patent Application Publication Number 2015/0195459 A1 (hereafter Yeo).
Regarding claim 1, Hu discloses a lens module, comprising:
a fixing frame (see at least figure 3, elements 200, 210, 220, 230, as well as paragraph [0031]);

an elastic suspending assembly connected between the fixing frame and the lens assembly to suspend the lens assembly within the fixing frame (see at least figure 3, elements 300, 400, as well as paragraph [0031]);
at least one first magnet arranged on the lens assembly (see at least figure 3, elements 512, 522, 532, 542, as well as paragraph [0035]);
at least one focusing coil arranged on the fixing frame and configured to cooperate with the at least one first magnet to drive the lens assembly to move along a first direction in which an optical axis extends (see at least figure 3, elements 511, 521, 531, 541, as well as paragraph [0035]);
at least one second magnet (see at least figure 3, elements 551, 561, as well as paragraphs [0046]-[0047]); and
at least one anti-shake coil and configured to cooperate with the at least one second magnet to drive the lens assembly to move along a second direction perpendicular to the optical axis to compensate for shaking of the lens assembly in a direction perpendicular to the optical axis (see at least figure 3, elements 552, 562, as well as paragraphs [0046]-[0047]).
Hu does not specifically disclose that the at least one second magnet is arranged on the lens assembly, and that the at least one anti-shake coil is arranged on the fixing frame.
However, Yeo teaches a lens module wherein the at least one second magnet is arranged on the lens assembly (see at least figure 1, at least one of element 710, 730, 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the lens module of Hu to include the teachings of Yeo so that the at least one second magnet is arranged on the lens assembly, and the at least one anti-shake coil is arranged on the fixing frame, for the purpose of rearranging parts to achieve a desired structure while having the same function and while having a reasonable expectation for success.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the order of the at least one second magnet and the at least one anti-shake coil, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the at least one second magnet so that it is arranged on the lens assembly, and the at least one anti-shake coil so that it is arranged on the fixing frame, for the purpose of rearranging parts to achieve a desired structure while having the same function and while having a reasonable expectation for success. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest that the elastic suspending assembly comprises a plurality of suspending members that is spaced apart from each other, wherein each of the plurality of suspending members comprises a top end, a bottom end that is opposite to the top end, and a deformation portion connected between the top end and the bottom end and extending in a direction perpendicular to both the first direction and the second direction, wherein the top end is connected to the fixing frame, the bottom end is connected to the lens assembly, and the deformation portion is spaced apart from the lens assembly, and wherein the fixing frame has a light through hole opened towards the object-side wall, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 1 from which claim 2 depends.
Claims 3-11 depend from claim 2 and therefore are objected to for including the same allowable subject matter of claims 1 and 2 through their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/12/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872